Citation Nr: 1759279	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  99-19 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis prior to July 1, 2011, and on a scheduler basis thereafter.


REPRESENTATION

Appellant represented by:	Joseph A. Whitcomb, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to November 1979.

This case has a long and complex procedural history.  As relevant to the TDIU claim, this matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied this claim.  The Veteran disagreed with this decision in May 2001.  She perfected a timely appeal in September 2002.  (The Board notes parenthetically that, because the Veteran previously perfected a timely appeal in 1999 on another claim that is no longer in appellate status, her current appeal retained the 99 docket date shown on the title page of this decision.)

In February 2007, June 2009, and in February 2011, the Board denied, in pertinent part, the Veteran's TDIU claim.  The Veteran, through an attorney, and VA's Office of General Counsel (OGC) appealed each of these Board decisions to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Remand (Joint Motion) on each occasion.  The Court granted each Joint Motion in July 2008 and in September 2010 and issued a Memorandum Decision in June 2012, vacating and remanding each of the Board's denials of the Veteran's TDIU claim in February 2007, June 2009, and in February 2011, respectively.

In April 2015 and in June 2017, the Board remanded the currently appealed claim to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes here that, while the Veteran's TDIU claim was in remand status at the AOJ, she perfected appeals as to the denial of multiple service connection claims and an appeal as to whether a substantive appeal (VA Form 9) received by VA on September 8, 2017, was timely filed (timeliness of a substantive appeal claim).  The service connection claims have not been certified for appellate review by the AOJ.  And it appears that the AOJ continues to develop the timeliness of a substantive appeal claim.  Thus, none of these claims currently is before the Board.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Service connection is in effect for low back pain/strain, evaluated as 40 percent disabling effective July 22, 1996, left lower extremity radiculopathy, evaluated as 20 percent disabling effective July 1, 2011, and for right lower extremity radiculopathy, evaluated as 20 percent disabling effective July 1, 2011; the Veteran's combined disability evaluation for compensation is 40 percent effective July 22, 1996, and 60 percent effective July 1, 2011.

2.  The record evidence does not show that the Veteran's service-connected low back pain/strain presents an exceptional or unusual disability picture prior to July 1, 2011, such that the symptomatology associated with it is not contemplated within the relevant rating criteria.

3.  The record evidence does not show that, effective July 1, 2011, the Veteran's service-connected disabilities, alone or in combination, markedly interfered with her employment or required frequent hospitalization.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis prior to July 1, 2011, or on a scheduler basis thereafter, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she is entitled to a TDIU throughout the appeal period.  She specifically contends that her service-connected low back pain has been exceptionally disabling throughout the appeal.  She also specifically contends that the symptomatology she experiences due to her service-connected disabilities is not contemplated within the relevant rating criteria such that she is entitled to an extraschedular TDIU prior to July 1, 2011, when she met the scheduler criteria, and thereafter.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to a TDIU on an extraschedular basis prior to July 1, 2011, and on a scheduler basis thereafter.  The Board notes initially that it is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board next notes that the Veteran does not meet the scheduler criteria for a TDIU prior to July 1, 2011.  See also 38 C.F.R. § 4.16(a) (2017).  As noted above, prior to July 1, 2011, service connection only was in effect for low back pain/strain, evaluated as 40 percent disabling effective July 22, 1996.  The Veteran's combined disability evaluation of 40 percent effective prior to July 1, 2011, is insufficient to consider TDIU on a schedular basis.  Thus, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  Id.

The record evidence also does not support granting a TDIU prior to July 1, 2011, on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2017).  It does not show that the Veteran's service-connected low back pain/strain presents an exceptional or unusual disability picture such that the symptomatology associated with it is not contemplated within the relevant rating criteria.  The Board notes in this regard that it discussed at great length in the June 2017 decision why the relevant rating criteria adequately described the symptomatology associated with the Veteran's service-connected low back pain/strain in finding that an increased rating for this disability was not warranted.  See Board decision dated June 21, 2017, pp. 110-113.  The Board's cogent analysis in that decision discussing how the relevant rating criteria included the symptomatology associated with the Veteran's service-connected low back pain/strain will not be repeated here.  The Board observes that the June 2017 decision was not appealed to the Court and is now final as to the denial of an increased rating for low back pain/strain, including the finding that the symptomatology associated with this disability was contemplated within the relevant rating criteria.  Id.  In other words, the Board already has found that the disability picture presented by the Veteran's service-connected low back pain/strain does not present an exceptional or unusual disability picture such that the symptomatology associated with it is not contemplated within the relevant rating criteria prior to July 1, 2011.

In addition to the record evidence discussed in extensive detail in the June 2017 Board decision, E. R. H., a private vocational rehabilitation counselor, opined in a December 2010 letter that it was at least as likely as not that the Veteran's service-connected back disability rendered her unable to secure or follow a substantially gainful occupation since at least 1999.  A detailed review of this opinion shows that it was based on what the Veteran reported to E. R. H. during a telephone interview regarding the nature and severity of her service-connected low back pain/strain.  E. R. H. also considered in detail the occupational impact of numerous non-service-connected disabilities (including fibromyalgia, hip, neck, and shoulder pain) in providing her opinion concerning the Veteran's alleged unemployability.  E. R. H. further found the favorable disability determination of the Social Security Administration (SSA) to be persuasive support for her opinion concerning the Veteran's unemployability.  The Board notes here that it is not bound by any SSA determination but will consider them as appropriate.  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Having reviewed the December 2010 opinion from E. R. H., the Board finds that it is not probative on the issue of whether the Veteran is entitled to a TDIU on an extraschedular basis prior to July 1, 2011.  The opinion from E. R. H. is based entirely on what the Veteran reported to her during a telephone interview and not on any "clinical data or other rationale."  E. R. H. also impermissibly considered the occupational impact of multiple non-service-connected disabilities alongside the Veteran's service-connected disabilities in finding that she was unemployable.  The Veteran also has not identified or submitted any evidence which shows that the disability picture presented by her service-connected low back pain/strain presents an exceptional or unusual disability picture such that the symptomatology associated with it is not contemplated within the relevant rating criteria prior to July 1, 2011.  Accordingly, the Board finds that the Veteran is not entitled to referral to the Director, Compensation Service, for consideration of a TDIU on an extraschedular basis prior to July 1, 2011.  See 38 C.F.R. § 4.16(b) (2017).

The record evidence also does not support granting a TDIU effective July 1, 2011, on a scheduler basis.  See 38 C.F.R. § 4.16(a) (2017).  The Board acknowledges that, effective July 1, 2011, the Veteran meets the scheduler criteria for a TDIU.  Id.  Although the record evidence demonstrates that the scheduler criteria for a TDIU are met effective July 1, 2011, it does not show that the Veteran's service-connected disabilities, alone or in combination, markedly interfered with her employment or required frequent hospitalization at any time since that date.  In addition to service-connected low back pain/strain, service connection is in effect for left lower extremity radiculopathy and for right lower extremity radiculopathy, each evaluated as 20 percent disabling effective July 1, 2011.  The Veteran has submitted multiple copies of a VA Form 21-8940 (formal TDIU claim) during the appeal period in which she asserted that her low back pain/strain and radiculopathy of the bilateral lower extremities prevented her from securing or maintaining substantially gainful employment, entitling her to a TDIU.  The record evidence does not support her assertions regarding the impact of her service-connected disabilities on her employability.  For example, in a handwritten note received by VA in July 2011, M. L., M.D., stated that the Veteran had a "severe neurologic disability" due to her spine and a traumatic injury to her spinal cord.  Dr. M. L. also stated that the Veteran had ongoing complaints of hip pain.  Dr. M. L. concluded that the Veteran was unemployable.

In an August 2012 letter, Dr. H. M. stated that the Veteran experienced "numerous musculoskeletal and other health conditions that are preventing her from continuing her employment without significant discomfort."

In an August 2014 letter, M. P-L., M.D., stated that the Veteran was "medically disabled and unable to work" due to degenerative disc disease.  (The Board notes parenthetically that it is not clear from the record whether this physician is the same physician previously identified as Dr. M. L. above.)

In a December 2014 letter, J. D. S., D.C., stated that the Veteran was "unable to engage in any sustainable gainful activity or work" due to her service-connected low back pain/strain and bilateral hip and bilateral leg disabilities.  Dr. J. S. also stated that the Veteran experienced degenerative disc disease of the cervical spine and cervical radiculopathy.  This clinician concluded that all of these disabilities prevented the Veteran from being employed.

In a March 2016 letter, Dr. R. C. stated that the Veteran was unable to work due to degenerative disc disease of the lumbar spine at L4-5 and L5-S1, an annular protrusion at L3-L4 and L4-L5, and degenerative disc disease at C2-C7.

In a November 2016 letter, D. E. K., PA-C, opined that the Veteran was not employable due to her service-connected low back pain/strain, a bilateral hip disability, and a bilateral leg disability.  This clinician stated that the Veteran also suffered from headaches and an "aural processing deficit" which prevented her from performing any manual labor because she could not perform tasks involving multi-step instructions.  This clinician also stated that the Veteran's shoulders and neck were "almost completely dysfunctional" despite ongoing physical therapy.  This clinician opined that all of these disabilities prevented the Veteran "from engaging in any substantial gainful activity or work."

Having reviewed the above opinions, the Board finds that none of them are entitled to any probative value on the issue of whether the Veteran is entitled to a TDIU on a scheduler basis effective July 1, 2011.  The Board again notes that it is not compelled to accept a physician's opinion.  See Wilson, 2 Vet. App. at 614.  Neither Dr. H. M. nor Dr. M. P-L. provided any rationale for their opinions concerning the Veteran's alleged unemployability.  See Bloom, 12 Vet. App. at 187; and Black, 5 Vet. App. at 180.  Critically, all of the opinions discussed above impermissibly considered the occupational impact of multiple non-service-connected disabilities alongside the Veteran's service-connected disabilities in finding that she was unemployable.  And it is well-settled that "the existence or degree of" non-service-connected disabilities cannot be considered in determining a Veteran's entitlement to a TDIU.  See 38 C.F.R. § 4.16(a) (2017).

In contrast to these deficient private opinions concerning the Veteran's alleged unemployability, two different VA examiners opined that she was not, in fact, unemployable solely as a result of her service-connected disabilities.  Following VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) in May 2012, the VA examiner opined that, although the Veteran's current lumbosacral spine disability "severely limited physical activities," she was not precluded from sedentary employment.  The rationale for this opinion was based on a review of the Veteran's claims file.  Following subsequent VA back (thoracolumbar spine) conditions DBQ in October 2016, the VA examiner opined that the Veteran was employable despite her service-connected disabilities.  The rationale for this opinion was an extensive review of the medical records and the Veteran's physical examination results.  First, the October 2016 VA examiner stated that the Veteran's physical efforts on examination "are greatly out of proportion to what would be expected."  This examiner noted that the Veteran had a 23-year history of serial radiological findings of mild osteoarthritic changes at L4-5 and L5-S1, mild posterior disc bulge at L4-5, and mild dextroscoliosis and mild degenerative disease of the thoracic spine.  This examiner next noted that there was no evidence of any muscle wasting in either of the Veteran's lower extremities, muscle strength of the bilateral lower extremities was 5/5, and there was normal sensation of the bilateral lower extremities.  Although this examiner did not dispute the Veteran's ongoing subjective complaints of hip, lower back, mid-back, and lower extremity radiculopathy, he "greatly disputed and disagreed with" the private opinions of record which concluded that the Veteran's mild disability "would prevent work."  This examiner next stated that the Veteran would be employable with restrictions allowing her to take medication for pain and having an ergonomic workflow.  He also stated that the Veteran would be able "to perform light physical, office, and sit down employment."  This examiner concluded that it was more likely that the Veteran's other (non-service-connected) co-morbidities "are playing a significant role in how she interprets painful stimuli."  This examiner noted that the Veteran's possible cognitive dysfunction and multiple psychiatric diagnoses (identified as posttraumatic stress disorder (PTSD), moderate major depressive disorder, and generalized anxiety disorder with panic attacks) "all have a major influence on how she processes and interprets painful stimuli."  

The May 2012 and October 2016 VA examiner's opinions concerning the Veteran's employability were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In summary, the Veteran's current combined disability evaluation of 40 percent prior to July 1, 2011, is insufficient to consider TDIU on a schedular basis during that time period.  38 C.F.R. § 4.16(a).  The record evidence indicates that the Veteran's symptomatology attributable to her service-connected low back pain/strain prior to July 1, 2011(the only disability for which service connection was in effect during this time period), is contemplated within the currently assigned rating for this disability (as discussed above).  The evidence also does not suggest that the Veteran is entitled to referral to the Director, Compensation Service, for consideration of a TDIU on an extraschedular basis prior to July 1, 2011, because it does not show that she is precluded from securing or maintaining substantially gainful employment solely as a result of her service-connected low back pain/strain.  The evidence further does not suggest that the Veteran is entitled to a TDIU on a scheduler basis effective July 1, 2011, because it again does not show that she is precluded from securing or maintaining substantially gainful employment solely as a result of her service-connected low back pain/strain, left lower extremity radiculopathy, and right lower extremity radiculopathy (the only disabilities for which service connection is in effect after July 1, 2011).  The Veteran finally has not identified or submitted any evidence demonstrating her entitlement to a TDIU on an extraschedular basis prior to July 1, 2011, or on a scheduler basis thereafter.  In summary, the Board finds that the criteria for referral for consideration of a TDIU on an extraschedular basis prior to July 1, 2011, or for a TDIU on a scheduler basis thereafter, have not been met.


ORDER

Entitlement to a TDIU on an extraschedular basis prior to July 1, 2011, and on a scheduler basis thereafter, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


